DETAILED ACTION
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 
	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given over the phone on 01/07/2021 and via email on 01/09/2021 Frederick J. Dorchak, Reg. No. 29,298.

3. Objections to claims 1-3, and 5-11 are withdrawn. 

4. The 112(b) rejection to claims 9-12 is withdrawn.

5.
Examiner’s Amendments:

Claim 1 (Currently Amended):  A method for storage of electronically signed documents, in which at least one signature file of a signer of a signed document is assigned to an electronically signed document as a link between the document itself and a certificate uniquely assigned to the signer, wherein a database server generates a first hash value for the document and a second hash value for the at least one signature file and undertakes an integrity check upon request based on the first and second hash values and only in a case of an establishment of the integrity of the document and of the at least one signature file does it confirm a validity of the signature.

6.
Allowable Subject Matter
Claim 1 is amended, and claims 1-12 are allowed. The following is an examiner’s statement of reasons for allowance: No reason for allowance is needed as the record is clear in light of amendments, and arguments filed on 11/17/2020, and further in view of the above examiner’s amendments.




According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (313)446-6541.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYOUB ALATA/Primary Examiner, Art Unit 2494